Opinion filed September 17, 2009 











 








 




Opinion filed September
17, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00282-CR
                                                    __________
 
                                        ENRIQUE LOPEZ, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. D-33,757
 

 
                                              M E
M O R A N D U M   O P I N I O N
Counsel
for Enrique Lopez has notified this court that Lopez died on June 20, 2009. 
Pursuant to Tex. R. App. P.
7.1(a)(2), this appeal is permanently abated.
 
PER CURIAM
 
September 17, 2009     
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.